Case 1:21-cv-00669-AJT-TCB Document 39 Filed 09/13/21 Page 1 of 2 PageID# 708




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

PATTI H. MENDERS, et al.,                           )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )       Case No. 1:21-cv-669-AJT-TCB
                                                    )
LOUDOUN COUNTY SCHOOL BOARD,                        )
                                                    )
       Defendant.                                   )

                                   NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, October 15, 2021, at 10:00 AM, or as soon

thereafter as counsel may be heard, Defendant Loudoun County School Board (“School Board”),

by counsel, will appear and present oral argument in support of its Motion to Dismiss the First

Amended Complaint pursuant to Rule 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure.



                                                    Respectfully submitted,

                                                    LOUDOUN COUNTY SCHOOL BOARD

                                                    By Counsel




                                                1
Case 1:21-cv-00669-AJT-TCB Document 39 Filed 09/13/21 Page 2 of 2 PageID# 709




                                                      /s/ Andrew P. Selman
                                                      Stacy L. Haney, Esq. (VSB 71054)
                                                      Andrew P. Selman, Esq. (VSB 91060)
                                                      HANEY PHINYOWATTANACHIP PLLC
                                                      11 S. 12th Street, Suite 100B
                                                      Richmond, VA 23219
                                                      Tel: (804) 500-0310
                                                      Fax: (804) 500-0309
                                                      shaney@haneyphinyo.com
                                                      aselman@haneyphinyo.com

                                                      Counsel for Loudoun County School Board


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of September, 2021, I have electronically filed the
foregoing using the CM/ECF system, which will automatically send email notification of such
filing to counsel of record as follows:

                                       Jeffrey D. Jennings
                                       Daniel R. Suhr
                                       Reilly Stephens
                                       Liberty Justice Center
                                       208 South LaSalle Street, Suite 1690
                                       Chicago, IL 60603
                                       Tel: (312) 263-7668
                                       Fax: (312) 263-7702
                                       jjennings@libertyjusticecenter.org
                                       dsuhr@libertyjusticecenter.org
                                       rstephens@libertyjusticecenter.org


                                                      /s/ Andrew P. Selman
                                                      Stacy L. Haney, Esq. (VSB 71054)
                                                      Andrew P. Selman, Esq. (VSB 91060)
                                                      HANEY PHINYOWATTANACHIP PLLC
                                                      11 S. 12th Street, Suite 100B
                                                      Richmond, VA 23219
                                                      Tel: (804) 500-0310
                                                      Fax: (804) 500-0309
                                                      shaney@haneyphinyo.com
                                                      aselman@haneyphinyo.com

                                                      Counsel for Loudoun County School Board



                                                  2
